Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note: Claims 15-20 recite “A computer program product comprising a computer-readable storage medium…”  According to the specification [00117], “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se…” therefore, claims 15-20 are U.S.C. 101 eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 1, 8 and 15 –
Claims 1, 8 and 15 all contain the phrase “substantially simultaneously”. Although the specification does state that “The terms "about," "substantially," "approximately," and variations thereof, are intended to include the degree of error associated with measurement of the particular quantity based upon the equipment available at the time of filing the application”, no “degree” is in fact explicitly defined. As a result of this term not being explicitly defined in the claims or specification, a person of ordinary skill in the arts would not be able to determine the metes and bounds of these claims.
Claims 2-7, 9-14 and 16-20 inherit the 112 issue from these claims.
Regarding claims 4, 11 and 18 –
	Claims 4, 11 and 18 all contain the phrase “receiving data from N-1 memory channels of N memory channels in the plurality of memory channels“, however the bounds of “N” are not clearly defined in the claims or the specification. For the purpose of examination, the term “N” will be treated as “N, where N is an integer greater than 1”.
	Claims 5, 6, 12, 13, 19 and 20 inherit the 112 issue from these claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], and in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”].
Regarding claim 1 –
Tomishima teaches refreshing a plurality of memory channels in a memory system substantially simultaneously, “In one embodiment, the memory controller determines to send a refresh command, 1012” (Page 13, Paragraph [0115]) plus “The memory controller sends the command simultaneously to multiple memory devices of a group, 1016” (Page 13, Paragraph [0116]).
Tomishima does not teach each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed, nor does it teach marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel.
each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed, (Fig. 5,Item 509) plus “a bus interface 509” (Col 7, Line 41) plus “For example, in certain embodiments, a plurality of physical ranks corresponding to one logical rank are grouped into a plurality of groups. The serialized refresh may be executed such that the physical ranks of each group are refreshed simultaneously or substantially simultaneously with the other physical ranks of the corresponding group” (Col 9, Lines 47-52) plus “Each logical rank may correspond to a set of at least two physical ranks” (Col 1, Lines 60-61). Please note that bus 509 connecting between the controller and the memory is the functional equivalent of a memory channel.
Tomishima and Lee are analogous art because they are both directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency.
The combination of Tomishima and Lee does not teach marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel.
Meaney, however teaches marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel, “Embodiments of the present invention are directed to per-rank channel marking. Per-rank channel marking allows ranks within a memory system to have two different channels marked at the same time. Embodiments of the present invention are also directed to hierarchical channel marking which allows a mark to be applied to one rank within a channel or to an entire channel ( all ranks) depending on the type of memory error encountered” (Page2, Paragraph [0021]).
Tomishima, Lee and Meaney are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, and the error-marking system of Meaney in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 7 –
The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 1 above.
Meaney also teaches wherein the memory system is a redundant array of independent memory (RAIM) error correcting code memory system, “The servicing of the single independent access request includes data and error detection/correction information distributed or "striped" across the memory interface busses 110 and associated memory devices located on the memory modules 104 by a RAIM module 108. The RAIM module 108 coordinates the striping of data and ECC across each of the parallel memory interface buses 110” (Page 3, Paragraph [0035]).

Regarding claim 8 –
Tomishima teaches a memory system comprising a plurality of memory channels; and a memory controller communicatively coupled with the memory system, “In one embodiment, the memory controller determines to send a refresh command, 1012” (Page 13, Paragraph [0115]) plus “The memory controller sends the command simultaneously to multiple memory devices of a group, 1016” (Page 13, Paragraph [0116]).
Tomishima also teaches the memory controller configured to perform a method comprising: refreshing a plurality of memory channels in a memory system substantially simultaneously, “In one embodiment, the memory controller determines to send a refresh command, 1012” (Page 13, Paragraph [0115]) plus “The memory controller sends the command simultaneously to multiple memory devices of a group, 1016” (Page 13, Paragraph [0116]).
Tomishima does not teach each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed nor does it teach marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel.
Lee, however teaches each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed, (Fig. 5,Item 509) plus “a bus interface 509” (Col 7, Line 41) plus “For example, in certain embodiments, a plurality of physical ranks corresponding to one logical rank are grouped into a plurality of groups. The serialized refresh may be executed such that the physical ranks of each group are refreshed simultaneously or substantially simultaneously with the other physical ranks of the corresponding group” (Col 9, Lines 47-52) plus “Each logical rank may correspond to a set of at least two physical ranks” (Col 1, Lines 60-61). Please note that bus 509 connecting between the controller and the memory is the functional equivalent of a memory channel
Tomishima and Lee are analogous art because they are both directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency.
	The combination of Tomishima and Lee does not teach marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel.
	Meaney, however teaches marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel, “Embodiments of the present invention are directed to per-rank channel marking. Per-rank channel marking allows ranks within a memory system to have two different channels marked at the same time. Embodiments of the present invention are also directed to hierarchical channel marking which allows a mark to be applied to one rank within a channel or to an entire channel ( all ranks) depending on the type of memory error encountered” (Page2, Paragraph [0021]).
Tomishima, Lee and Meaney are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been 

Regarding claim 15 –
	Tomishima teaches a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, “To the extent various operations or functions are described herein, they can be described or defined as software code, instructions, configuration, data, or a combination” (Page 18, Paragraph [0152]).
	Tomishima also teaches refreshing a plurality of memory channels in a memory system substantially simultaneously, “In one embodiment, the memory controller determines to send a refresh command, 1012” (Page 13, Paragraph [0115]) plus “The memory controller sends the command simultaneously to multiple memory devices of a group, 1016” (Page 13, Paragraph [0116]).
	Tomishima does not teach each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed nor does it teach marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel.
	Lee, however teaches each memory channel refreshing a rank that is distinct from each of the other ranks being refreshed, (Fig. 5,Item 509) plus “a bus interface 509” (Col 7, Line 41) plus “For example, in certain embodiments, a plurality of physical ranks corresponding to one logical rank are grouped into a plurality of groups. The serialized refresh may be executed such that the physical ranks of each group are refreshed simultaneously or substantially simultaneously with the other physical ranks of the corresponding group” (Col 9, Lines 47-52) plus “Each logical rank may correspond to a set of at least two physical ranks” (Col 1, Lines 60-61). Please note that bus 509 connecting between the controller and the memory is the functional equivalent of a memory channel.
Tomishima and Lee are analogous art because they are both directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency.
	The combination of Tomishima and Lee does not teach marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel.
	Meaney, however teaches marking a memory channel from the plurality of memory channels as being unavailable for the rank being refreshed in the memory channel, “Embodiments of the present invention are directed to per-rank channel marking. Per-rank channel marking allows ranks within a memory system to have two different channels marked at the same time. Embodiments of the present invention are also directed to hierarchical channel marking which allows a mark to be applied to one rank within a channel or to an entire channel ( all ranks) depending on the type of memory error encountered” (Page2, Paragraph [0021]).
Tomishima, Lee and Meaney are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, and the error-marking system of Meaney in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and further in view of Non-Patent Literature IEEE-“Nonblocking Memory Refresh” (2018)-(Nguyen et al.) [herein “Nguyen”].
Regarding claim 2 –
	The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 1 above.
	The combination of Tomishima, Lee and Meaney does not teach further comprising blocking a fetch command to the memory channel for the rank being refreshed in the memory channel.
further comprising blocking a fetch command to the memory channel for the rank being refreshed in the memory channel, “Since its inception half a century ago, DRAM has required dynamic/active refresh operations that block read requests and decrease performance” (Abstract).
Tomishima, Lee, Meaney and Nguyen are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney and the refresh latency improvements of Nguyen in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 9 –
	The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 8 above.
	The combination of Tomishima, Lee and Meaney does not teach further comprising blocking a fetch command to the memory channel for the rank being refreshed in the memory channel.
	Nguyen, however teaches further comprising blocking a fetch command to the memory channel for the rank being refreshed in the memory channel, “Since its inception half a century ago, DRAM has required dynamic/active refresh operations that block read requests and decrease performance” (Abstract).


Regarding claim 16 –
	The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 15 above.
	The combination of Tomishima, Lee and Meaney does not teach further comprising blocking a fetch command to the memory channel for the rank being refreshed in the memory channel.
	Nguyen, however teaches further comprising blocking a fetch command to the memory channel for the rank being refreshed in the memory channel, “Since its inception half a century ago, DRAM has required dynamic/active refresh operations that block read requests and decrease performance” (Abstract).
Tomishima, Lee, Meaney and Nguyen are analogous art because they are all directed to techniques for managing refreshing for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and further in view of U.S. Patent Publication 20130047040-(Johnson et al) [herein “Johnson”].
Regarding claim 14 –
	The combination of Tomishima, Lee and Meaney teaches all the limitations of claim 8 above.
	The combination of Tomishima, Lee and Meaney does not teach wherein a mark for the memory channel can include an indication of a correctable error check or of an uncorrectable error check.
	Johnson, however teaches wherein a mark for the memory channel can include an indication of a correctable error check or of an uncorrectable error check, “An exemplary embodiment of the present invention provides improved data protection in a redundant array of independent memory (RAIM) system by marking an entire memory channel when the number of bad chips exceeds the maximum correctable chip mark count for a single rank. The improved data protection is applied across each rank in the system and prevents uncorrectable errors in situations where a larger number of memory chips fail than can be safely corrected using ECC and CRC alone” (Page 1 – 2, Paragraph [0022]) and examiner notes that since the ‘number of bad chips’ being compared to a threshold requires maintaining a count for the channel—if it exceeds the threshold number of bad chips it is an uncorrectable error mark, if it is less than the threshold it is functionally a correctable error mark.
Tomishima, Lee, Meaney and Johnson are analogous art because they are all directed to techniques for managing refreshing and error recovery for semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney and the channel marking techniques of Johnson in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and in view of Non-Patent Literature IEEE-“Nonblocking Memory Refresh” (2018)-(Nguyen et al.) [herein “Nguyen”], and further in view of U.S. Patent Publication 20160364303-(Gilda et al) [herein “Gilda”].
Regarding claim 3 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 2 above.
wherein in response to the fetch command being blocked and an error in a first memory channel that is different from the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel.
	Gilda, however teaches wherein in response to the fetch command being blocked and an error in a first memory channel that is different from the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel, “Communication on the channels 110 may utilize a robust cyclic redundancy code (CRC) on transmissions, where a detected CRC error triggers a recovery retransmission sequence. There are cases where the retransmission requires some intervention or delay between the detection and retransmission” (Page 5, Paragraph [0044]) plus “Examples of sync-related events include a memory refresh start” (Page 8, Paragraph [0072]).
Tomishima, Lee, Meaney, Nguyen and Gilda are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the channel repeat capabilities of Gilda in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.
	
Regarding claim 10 –

	The combination of Tomishima, Lee, Meaney and Nguyen does not teach wherein in response to the fetch command being blocked and an uncorrectable error in a first memory channel that is different from the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel.
	Gilda, however teaches wherein in response to the fetch command being blocked and an uncorrectable error in a first memory channel that is different from the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel, “Communication on the channels 110 may utilize a robust cyclic redundancy code (CRC) on transmissions, where a detected CRC error triggers a recovery retransmission sequence. There are cases where the retransmission requires some intervention or delay between the detection and retransmission” (Page 5, Paragraph [0044]) plus “Examples of sync-related events include a memory refresh start” (Page 8, Paragraph [0072]).
Tomishima, Lee, Meaney, Nguyen and Gilda are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the channel repeat capabilities of Gilda in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 17 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 16 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach wherein in response to the fetch command being blocked and an uncorrectable error in a first memory channel that is different from the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel.
	Gilda, however teaches wherein in response to the fetch command being blocked and an uncorrectable error in a first memory channel that is different from the memory channel, the fetch command is repeated for the rank being refreshed in the memory channel, “Communication on the channels 110 may utilize a robust cyclic redundancy code (CRC) on transmissions, where a detected CRC error triggers a recovery retransmission sequence. There are cases where the retransmission requires some intervention or delay between the detection and retransmission” (Page 5, Paragraph [0044]) plus “Examples of sync-related events include a memory refresh start” (Page 8, Paragraph [0072]).
Tomishima, Lee, Meaney, Nguyen and Gilda are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the channel repeat capabilities of Gilda in order to provide a predictable result of a .
	
Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and in view of Non-Patent Literature IEEE-“Nonblocking Memory Refresh” (2018)-(Nguyen et al.) [herein “Nguyen”], and further in view of U.S. Patent 10176861-(Bennett).
Regarding claim 4 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 2 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels.
	Bennett, however teaches receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels, “As described in U.S. application Ser. No. 12/079,364 where a 4+1 RAID configuration is employed, 4 of the 5 memory modules MM would be available for any read operation. Should the fifth memory module that is not available have information designated as data rather than parity information, the parity information, which would be available from one of the 4 modules being read maybe used to reconstruct the data using an XOR computation” (Col 11, Lines 16-24).
Tomishima, Lee, Meaney, Nguyen and Bennett are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the data recovery techniques described in Bennett in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 5 –
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett teaches all the limitations of claim 4 above.
	Nguyen also teaches further comprising, in response to an error during reconstructing the fetch data, reissuing the fetch command to the memory channel for the rank being refreshed in the memory channel, (Fig 9 “Action flow for reading from a rank under Nonblocking Refresh”) “Re-read block from memory”.

Regarding claim 11 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 9 above.
receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels.
	Bennett, however teaches receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels, “As described in U.S. application Ser. No. 12/079,364 where a 4+1 RAID configuration is employed, 4 of the 5 memory modules MM would be available for any read operation. Should the fifth memory module that is not available have information designated as data rather than parity information, the parity information, which would be available from one of the 4 modules being read maybe used to reconstruct the data using an XOR computation” (Col 11, Lines 16-24).
Tomishima, Lee, Meaney, Nguyen and Bennett are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen and the data recovery techniques described in Bennett in order to provide a predictable result of a memory system which requires periodic memory refresh with a reduced refresh latency and improved capabilities for error recovery.

Regarding claim 12 –

	Nguyen also teaches further comprises, in response to an error during reconstructing the fetch data, reissuing the fetch command to the memory channel for the rank, (Fig 9 “Action flow for reading from a rank under Nonblocking Refresh”) “Re-read block from memory”.

Regarding claim 18 –
	The combination of Tomishima, Lee, Meaney and Nguyen teaches all the limitations of claim 16 above.
	The combination of Tomishima, Lee, Meaney and Nguyen does not teach receiving data from memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels.
	Bennett, however teaches receiving data from N-1 memory channels of N memory channels in the plurality of memory channels; and reconstructing fetch data using the data received from the N-1 memory channels, “As described in U.S. application Ser. No. 12/079,364 where a 4+1 RAID configuration is employed, 4 of the 5 memory modules MM would be available for any read operation. Should the fifth memory module that is not available have information designated as data rather than parity information, the parity information, which would be available from one of the 4 modules being read maybe used to reconstruct the data using an XOR computation” (Col 11, Lines 16-24).


Regarding claim 19 –
	The combination of Tomishima, Lee, Meaney, Nguyen and Bennett teaches all the limitations of claim 18 above.
	Nguyen also teaches further comprises, in response to an error during reconstructing the fetch data, reissuing the fetch command to the memory channel for the rank being refreshed in the memory channel, (Fig 9 “Action flow for reading from a rank under Nonblocking Refresh”) “Re-read block from memory”.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20180096719-(Tomishima et al.) [herein “Tomishima”], in view of U.S. Patent 8264903-(Lee et al.) [herein “Lee”], in view of U.S. Patent Publication 20130191698-(Meaney et al) [herein “Meaney”], and in view of Non-Patent Literature IEEE-“Nonblocking Memory Refresh” (2018)-(Nguyen et al.) [herein “Nguyen”], and in view of U.S. Patent .
Regarding claim 6 –
	The combination of The combination of Tomishima, Lee, Meaney, Nguyen and Bennett teaches all the limitations of claim 4 above.
	The combination of The combination of Tomishima, Lee, Meaney, Nguyen and Bennett does not teach in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the rank.
	Fernandes, however teaches in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the rank, “If however, the sequential testing fails to identify a single storage channel which is in error, the data stored in each of the channel memories 220A-220J, responsive to the particular read operation from the plurality of storage channels 210A- 10 2101, is invalidated, so that a subsequent read request for that same data will require the data to be re-read from the plurality of storage channels 210A-210J” (Col 13, lines 7-13).
Tomishima, Lee, Meaney, Nguyen, Bennett and Fernandes are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of Nguyen, the data recovery techniques described in Bennett and the all-channel refresh of 

Regarding claim 13 –
	The combination of The combination of Tomishima, Lee, Meaney, Nguyen and Bennett teaches all the limitations of claim 11 above.
	The combination of The combination of Tomishima, Lee, Meaney, Nguyen and Bennett does not teach in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the rank being refreshed in the memory channel.
	Fernandes, however teaches in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the rank being refreshed in the memory channel, “If however, the sequential testing fails to identify a single storage channel which is in error, the data stored in each of the channel memories 220A-220J, responsive to the particular read operation from the plurality of storage channels 210A- 10 2101, is invalidated, so that a subsequent read request for that same data will require the data to be re-read from the plurality of storage channels 210A-210J” (Col 13, lines 7-13).
Tomishima, Lee, Meaney, Nguyen, Bennett and Fernandes are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of 

Regarding claim 20 –
	The combination of The combination of Tomishima, Lee, Meaney, Nguyen and Bennett teaches all the limitations of claim 18 above.
	The combination of The combination of Tomishima, Lee, Meaney, Nguyen and Bennett does not teach in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the rank.
	Fernandes, however teaches in response to an error during reconstructing the fetch data, reissuing the fetch command to all of the available memory channels for the rank, “If however, the sequential testing fails to identify a single storage channel which is in error, the data stored in each of the channel memories 220A-220J, responsive to the particular read operation from the plurality of storage channels 210A- 10 2101, is invalidated, so that a subsequent read request for that same data will require the data to be re-read from the plurality of storage channels 210A-210J” (Col 13, lines 7-13).
Tomishima, Lee, Meaney, Nguyen, Bennett and Fernandes are analogous art because they are all directed to techniques for managing semiconductor memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the multi-channel memory architecture of Tomishima with the channel-rank refresh of Lee, the error-marking system of Meaney, the refresh latency improvements of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111